UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2201


GARRY SANDERS,

                     Plaintiff - Appellant,

              v.

JOHN ELUWA; WAKE COUNTY PUBLIC DEFENDER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:14-cv-00498-H)


Submitted: June 8, 2021                                             Decided: July 7, 2021


Before GREGORY, Chief Judge, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garry Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Garry Sanders seeks to appeal the district court’s order denying his motion to reopen

his closed civil case as a hate crime. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on September 18, 2020. Sanders filed the notice

of appeal on October 26, 2020. Because Sanders failed to file a timely notice of appeal or

obtain an extension or reopening of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2